Case 3:18-cv-13701-RHC-SDD ECF No. 37, PageID.829 Filed 11/08/19 Page 1 of 21




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

NATIONAL ELECTRICAL
ANNUITY PLAN,

             Plaintiff,                       Case No. 18-13701
v.
                                              Hon. Robert H. Cleland

HENKELS AND MCCOY, INC.,                      Mag. Stephanie Dawkins Davis


          Defendant.
__________________________________________________________________

              PLAINTIFF’S RESPONSE IN OPPOSITION TO
           DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

      Plaintiff, through its Counsel, in response to Defendant’s Motion for Summary

Judgment respectfully requests that the relief requested in that motion be denied.

This response is based upon Plaintiff’s Motion for Summary Judgment, previously

submitted to the Court, and the supporting brief to this response, set forth below.

      WHEREFORE, plaintiff prays that defendant’s motion be denied and that

instead plaintiff’s motion be granted and judgment be entered in plaintiff’s favor

containing the following provisions:

      A.     Entering Judgment against defendant in favor of plaintiff in the amount

of $357,485.83 in contributions it owes for the period through July, 2019;

                                          1
Case 3:18-cv-13701-RHC-SDD ECF No. 37, PageID.830 Filed 11/08/19 Page 2 of 21




      B.     Permitting plaintiff to file a motion to amend to add to the judgment the

interest, liquidated damages, costs, and attorneys’ fees to which plaintiff is entitled

pursuant to ERISA Section 502(g)(2), 29 U.S.C. §1132(g)(2).

      C.     Granting plaintiff any and all other relief (including injunctive and

equitable relief) to which it might be entitled in equity and good conscience.

                          Respectfully submitted,

                          WATKINS, PAWLICK, CALATI & PRIFTI, PC

                          By:    s/George H. Kruszewski
                                 GEORGE H. KRUSZEWSKI
                                 Attorneys for Plaintiff
                                 1423 East 12 Mile Road
                                 Madison Heights, MI 48071
                                 (248) 658-0800
                                 Email: gkruszewski@wpcplaw.com
                                 (P-25857)
November 8, 2019




                                          2
Case 3:18-cv-13701-RHC-SDD ECF No. 37, PageID.831 Filed 11/08/19 Page 3 of 21




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

NATIONAL ELECTRICAL
ANNUITY PLAN,

            Plaintiff,                   Case No. 18-13701
v.
                                         Hon. Robert H. Cleland

HENKELS AND MCCOY, INC.,                 Mag. Stephanie Dawkins Davis


          Defendant.
__________________________________________________________________



               BRIEF IN SUPPORT OF PLAINTIFF’S
                 RESPONSE IN OPPOSITION TO
         DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Case 3:18-cv-13701-RHC-SDD ECF No. 37, PageID.832 Filed 11/08/19 Page 4 of 21




                                        TABLE OF CONTENTS

                                                                                                              Page


TABLE OF AUTHORITIES.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

Concise Statement of Issue Presented.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

Statement of Controlling Authority.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv

ARGUMENT.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

I        GENERAL RULES OF CONTRACT INTERPRETATION.. . . . . . . . . . . . 1

II       THE CURRENT COLLECTIVE BARGAINING
         AGREEMENT CONTAINS NO EXCLUSION FOR OUTSIDE
         TELEPHONE WORK.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

III      THE WORK IN ISSUE HERE IS NOT OUTSIDE
         TELEPHONE WORK.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

IV       HM’S RELIANCE ON 2011 MOU II IS UNAVAILABLE TO IT IN
         THIS ACTION BROUGHT BY THE FUND. . . . . . . . . . . . . . . . . . . . . . . 12

CONCLUSION AND RELIEF REQUESTED.. . . . . . . . . . . . . . . . . . . . . . . . . . . 13

CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14




                                                          i
Case 3:18-cv-13701-RHC-SDD ECF No. 37, PageID.833 Filed 11/08/19 Page 5 of 21




                                        TABLE OF AUTHORITIES

                                                                                                                        Page

Bechtel Corp. v. Laborers International Union, 544 F.2d 1207 (3rd Cir., 1976). iv, 7

Joseph v. Rottschafer, 248 Mich. 606, 610-611 (1929). . . . . . . . . . . . . . . . . . . . . . 6

Kellogg Co. v. NLRB, 840 F.3d 322 (6th Cir., 2016) .. . . . . . . . . . . . . . . . . . . . iv, 2

Kelsey-Hayes Co. v. Galtaco Redlaw Castings Corp., 749 F.Supp. 794, 796 (E.D. Mi.,
1990). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Klapp v. United Ins.Group Agency, Inc., 468 Mich. 459 (2003). . . . . . . . . . . . iv, 2

Operating Eng'rs Local 324 Health Care Plan v. G & W Constr. Co., 783 F.3d 1045
(6th Cir. 2015).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv, 12

Petovello v. Murray, 139 Mich. App. 639, 642 (Mich. Ct. App. 1984). . . . . . . . . 1




                                                              ii
Case 3:18-cv-13701-RHC-SDD ECF No. 37, PageID.834 Filed 11/08/19 Page 6 of 21




                      Concise Statement of Issue Presented

1.    Does the current collective bargaining agreement covering teledata work to
      which defendant is a party require it to contribute to Plaintiff NEAP on behalf
      of all of its employees performing work covered under the agreement?

      Plaintiff says, “yes” .

2.    Is defendant currently performing outside telephone work as that term is used
      in the 2011 Memorandum of Understanding between the defendant and IBEW
      Locals 17 and 876?

      Plaintiff says, “no”.

3.    Is defendant’s defense based upon the 2011 Memorandum of Understanding
      available against the Plaintiff Fund?

      Plaintiff says, “No”.

4.    Is plaintiff entitled to damages including $357,485.83 in contributions plus
      additional amounts pursuant to ERISA and plaintiff’s plan documents?

      Plaintiff says, “Yes.”




                                         iii
Case 3:18-cv-13701-RHC-SDD ECF No. 37, PageID.835 Filed 11/08/19 Page 7 of 21




                       Statement of Controlling Authority

1.    As to standards for interpretation of contract.

      Kellogg Co. v. NLRB, 840 F.3d 322 (6th Cir., 2016)

      Klapp v. United Ins.Group Agency, Inc., 468 Mich. 459 (2003).

      Bechtel Corp. v. Laborers International Union, 544 F.2d 1207 (3rd Cir., 1976)


2.    As to defenses available to employers in ERISA fringe benefit collection
      matters.

      Operating Eng'rs Local 324 Health Care Plan v. G & W Constr. Co., 783 F.3d
      1045 (6th Cir. 2015).




                                         iv
Case 3:18-cv-13701-RHC-SDD ECF No. 37, PageID.836 Filed 11/08/19 Page 8 of 21




                                   ARGUMENT

                                           I

          GENERAL RULES OF CONTRACT INTERPRETATION

      Plaintiff agrees with the general rules of contract interpretation set forth in

defendant’s brief. Courts interpret collective-bargaining agreements, including those

establishing ERISA plans, according to ordinary principles of contract law, at least

when those principles are not inconsistent with federal labor policy. As with any

other contract, the parties' intentions control. Where the words of a contract in

writing are clear and unambiguous, the contract’s meaning is to be ascertained in

accordance with its plainly expressed intent. Each provision of the CBA is to be

interpreted as part of an integrated whole, meaning that, wherever possible, each

provision is construed consistently with the entire document and the relative positions

and purposes of the parties. Courts should not add words to a contract under the

guise of construing it.

      However, there are additional rules of interpretation which are just as important

in the resolution of this dispute. A contract is unambiguous if it has only one

reasonable interpretation, but is ambiguous if it is subject to two or more reasonable

interpretations. Petovello v. Murray, 139 Mich. App. 639, 642 (Mich. Ct. App.




                                          1
Case 3:18-cv-13701-RHC-SDD ECF No. 37, PageID.837 Filed 11/08/19 Page 9 of 21




1984). If the text is ambiguous, the Court may consider extrinsic evidence to

decipher the parties' intent:

      “To the extent we find the plain language ambiguous, we may look
      outside of the document to determine the parties' intent by examining
      "relevant extrinsic evidence, such as a past practice of the parties in
      regard to the effectuation or implementation of the contract provision in
      question, or the bargaining history of the provision itself.” Kellogg Co.
      v. NLRB, 840 F.3d 322, 329 (6th Cir., 2016)

      "[O]ne of the best indications of [the parties'] intent" is "[t]he practical
      interpretation given to contracts by the parties to them, while engaged
      in their performance and before any controversy has arisen concerning
      them." Klapp v. United Ins.Group Agency, Inc., 468 Mich. 459, 479
      (2003).

      Finally, if after applying all other conventional means of contract

interpretation, including the consideration of extrinsic evidence, the terms are still

ambiguous, the rule of contra proferentem applies, which holds that ambiguities are

to be construed against their drafter. Klapp, supra, 468 Mich. at 474.

      As seen below, applying any of these rules of interpretation leads to the

conclusion that Judgment here should be rendered in plaintiff’s favor.

                                          II

             THE CURRENT COLLECTIVE BARGAINING
             AGREEMENT CONTAINS NO EXCLUSION FOR
             OUTSIDE TELEPHONE WORK




                                           2
Case 3:18-cv-13701-RHC-SDD ECF No. 37, PageID.838 Filed 11/08/19 Page 10 of 21




       HM’s only defense to the lawsuit is that it is not required to contribute to

 NEAP because of 2011 MOU II, which admittedly provides that HM is not required

 to contribute to NEAP for all “outside telephone work” performed by the Employer.

 This defense fails, even if the work in question is “outside telephone work” as that

 term is used in the document (which it is not, as seen below), because this MOU is

 not part of the 2016 - 2018 agreement.

       Although the 1995 Teledata Agreement between the IBEW and HM did not

 require contributions to NEAP for any work performed in the area covered by the

 Local Unions, that eventually changed. For example, in early 2011 the parties signed

 an Appendix to the National Agreement to be effective from November 29, 2010

 through November 27, 2011. Section 5.07 of that Appendix provided that defendant

 would contribute to the NEAP at the rate of 16.5 percent of its gross monthly labor

 payroll. (JS, ¶13)1

       In December, 2011, the parties extended the 2010-2011 Appendix for three

 years to November 23, 2014. Through this extension, the parties agreed that

 defendant would continue to be obligated to contribute to NEAP at a rate of 16.5%

 of its gross monthly labor payroll, with one exception. At the same time that the

       1

  The Joint Statement of Facts will be referred to as “JS”, followed by the Paragraph
 Number.

                                          3
Case 3:18-cv-13701-RHC-SDD ECF No. 37, PageID.839 Filed 11/08/19 Page 11 of 21




 parties signed the three-year extension, they entered into the separate Memorandum

 of Understanding (“2011 MOU II”), which forms the basis of HM’s defense here. It

 provided that defendant would not have to contribute to the NEAP on “all outside

 telephone work” performed by the Employer. (JS, ¶¶ 14, 15)

       In early 2015, through another Memorandum of Understanding, the Local

 Unions and defendant agreed to extend the 2011-2014 Appendix for two years to

 November 20, 2016. This document did not mention contributions to NEAP and

 there was no discussion during these negotiations regarding 2011 MOU II. (JS, ¶28)

       Most recently, in 2017, the Local Unions and defendant signed an Appendix

 to the Teledata Agreement, which was effective November 21, 2016 through

 November 25, 2018. On Page 12 of this 22-page document, specifically in Section

 5.07 of this Appendix, the parties agreed to contribute to NEAP an amount equal to

 17% of payroll the first year of the agreement and to 18% effective November 24,

 2017. There was no exception made, as in 2011 MOU II, for outside telephone work.

 (JS, ¶¶30-32)

       HM contends that 2011 MOU II remains in effect, based solely upon the

 language of that document which says that it will serve as an addendum to the

 Teledata Agreement “and all successor agreements.”      It also points to the final

 paragraph of this MOU, which provides that, “In the event of any conflict between

                                         4
Case 3:18-cv-13701-RHC-SDD ECF No. 37, PageID.840 Filed 11/08/19 Page 12 of 21




 the provisions of this MOU and the provisions of the aforementioned Agreement, the

 provisions of this MOU shall prevail and take precedence.” It does not dispute that

 2011 MOU II was not discussed during the negotiations for the 2016-2018 contract.

 There is no evidence that Chad Clark, who negotiated the agreement for Local 876,

 IBEW, and Dean Bradley, who signed this agreement for Local 17, IBEW, were even

 aware of the existence of 2011 MOU II. (JS, ¶¶33, 41)

       HM is wrong in its apparent position that 2011 MOU II essentially continues

 in perpetuity, modifying each and every future agreement reached by the parties, even

 when it has not been specifically mentioned during the course of negotiations.

       Where the words of a contract in writing are clear and unambiguous, its

 meaning is to be ascertained in accordance with its plainly expressed intent. The

 2016 - 2018 agreement unambiguously provides that contributions will be made to

 NEAP by HM based upon HM’s gross monthly labor payroll. If HM intended there

 to be an exception for outside telephone work, it was incumbent for it to put that

 exception in that paragraph. Because it did not do so, no such exception exists.

       HM has argued against this interpretation by pointing out that the Local Unions

 never sent written notice to terminate or modify 2011 MOUII and that there is no

 integration clause in the 2016-2018 Appendix, which, it argues, would make it clear




                                          5
Case 3:18-cv-13701-RHC-SDD ECF No. 37, PageID.841 Filed 11/08/19 Page 13 of 21




 that this agreement was intended to supercede all prior agreements between the

 parties.

        With regard to the first argument, 2011 MOUII contained no provision for its

 termination or modification. It just served as an addendum to the agreement in effect

 at the time, and to “successor agreements.” It would thus be subject to termination

 or modification in accordance with the same procedures by which the agreement in

 effect at the time and any successor agreements could be terminated or modified.

 These procedures were invoked when the Local Unions and HM engaged in

 negotiations for the 2016-2018 agreements. Those negotiations resulted in 2011

 MOU II not being carried over.

        With regard to HM’s second argument, it is not always necessary for a later

 contract to contain an integration clause in order for this later contract to supersede

 an earlier contract. Rather, if the later contract covers the same subject matter as the

 earlier contract and contains terms that are inconsistent with the terms of the earlier

 contract, the later contract will supersede the earlier contract. Kelsey-Hayes Co. v.

 Galtaco Redlaw Castings Corp., 749 F.Supp. 794, 796 (E.D. Mi., 1990), citing,

 Joseph v. Rottschafer, 248 Mich. 606, 610-611 (1929). That is what has occurred

 here. Despite the lack of an integration clause, the 2016-2018 Appendix supercedes




                                            6
Case 3:18-cv-13701-RHC-SDD ECF No. 37, PageID.842 Filed 11/08/19 Page 14 of 21




 the earlier 2011 MOU II based upon the inconsistency of their terms. Bechtel Corp.

 v. Laborers International Union, 544 F.2d 1207, 1213 (3d. Cir. 1976).

       It is not true, as HM contends, that 2011 MOU II and the 2016 - 2018

 agreement can be reconciled with each other. The 2011 MOU II contained an

 exclusion for outside telephone work. The 2016-2018 Appendix contained no

 exclusions. Indeed, it actually increased the contributions to NEAP while mentioning

 no exceptions. Therefore, the exclusion for outside telephone work no longer exists

 because of the irreconcilable conflict between the earlier and later agreements.

       This conclusion is reinforced by the deposition testimony of Stephen Freind of

 HM, who negotiated the 2016-2018 Appendix, that he believed that all work

 performed outside the building was “outside telephone work”. Since Locals 17 and

 Local 876 are outside locals working outside the building, under his theory no

 contributions to NEAP would be required for any of the work that its employees

 performed since it would all be “outside telephone work” covered under the terms of

 2011 MOU II. Yet he actually agreed to increase the contribution to NEAP in the

 2016-2018 contract. He clearly would not have done that if he truly believed that

 2011 MOU II was still in effect.

       Indeed, based upon Freind’s current position that all of the work being

 performed under the Teledata Agreement is outside telephone work, his initial

                                          7
Case 3:18-cv-13701-RHC-SDD ECF No. 37, PageID.843 Filed 11/08/19 Page 15 of 21




 wording of 2011 MOU II makes no sense. He should have drafted it to read that: “It

 is agreed and understood that for all work performed by Employer, the Employer

 shall not be required to make any contributions to the National Electrical Annuity

 Plan.” By not drafting it that way, he made it clear that there was work covered under

 the teledata agreement, i.e., non-outside telephone work, for which the Employer

 would have to make contributions to the Plaintiff. When he failed to put even this

 exception in the 2016 agreement, he made it clear that contributions once again were

 required for all work covered under the teledata agreement.

                                          III

   THE WORK IN ISSUE HERE IS NOT OUTSIDE TELEPHONE WORK

       As established above, even if HM were currently performing outside telephone

 work, it still would be required to contribute to NEAP on behalf of those employees

 performing such work because 2011 MOU II is no longer in effect. However, even

 if 2011 MOU II currently was in existence, HM’s position would not be helped

 because it is not performing outside telephone work as that term is used in the

 collective bargaining agreement.

       The Teledata Agreement covers much more than telephone work. Instead, by

 its terms, it covers: “... low voltage construction, installation, maintenance and

 removal of teledata facilities (voice, data and video) including outside plant,

                                           8
Case 3:18-cv-13701-RHC-SDD ECF No. 37, PageID.844 Filed 11/08/19 Page 16 of 21




 telephone and data inside wire, interconnect , terminal equipment, central offices,

 PABX, fiber optic cable and equipment, railroad communications, micro waves, V-

 SAT, by-pass, CATV, WAN (Wide area networks), LAN (local area networks), and

 ISDN (integrated systems digital network).” (JS, ¶4, emphasis added)

       Thus, HM is clearly wrong when it argues that because the work in question

 was performed outside, the work must be covered within the scope of 2011 MOU II.

 In addition to being performed outside, it had to be telephone work. As conceded

 by HM, all of the work performed under the Teledata Agreement by the Local Unions

 would be performed outside because they are both outside IBEW locals. In

 examining the scope of work given in the contract, the term “outside . . . telephone

 . . . ” is used. However, more importantly, so is the term “fiber optic cable and

 equipment.” Thus, the scope of work distinguishes between “outside telephone

 work” and “fiber optic cable and equipment”. HM’s representatives stressed during

 the course of their testimony that the work being performed by HM for Verizon is the

 installation of fiber optic cable. (JS, ¶¶ 23, 25, 26).2 Thus, contrary to HM’s

       2

   HM has proffered a statement by Gary Smith, who it contends is an expert in the
 field. Mr. Smith has not worked with HM since 2004 and clearly would have no
 expertise regarding the modifications to the Teledata Agreement in 2011 and
 afterwards. Moreover, his statement that “fiber optic cable placement has always
 been considered outside telephone work and completed under the Tele-Data
 agreement” (JS at ¶23) is contradicted by the language of the Teledata Agreement

                                          9
Case 3:18-cv-13701-RHC-SDD ECF No. 37, PageID.845 Filed 11/08/19 Page 17 of 21




 assertion, the work in question is specifically included within the scope of work

 covered under the Teledata Agreement upon which contributions to NEAP must be

 made. Any other conclusion would run counter to the rule stressed by HM that the

 specific words of the contract must be enforced as written.

        Second, even if there is some ambiguity in the language of the 2016-2018

 agreement, the Court is then allowed to look outside of the four corners of the

 contract to determine the parties' intent by examining the past practice of the parties

 in the implementation of the contract provision in question. As previously noted,

 "[O]ne of the best indications of [the parties'] intent" is "[t]he practical interpretation

 given to contracts by the parties to them, while engaged in their performance and

 before any controversy has arisen concerning them." Klapp, 468 Mich., at 479. Since

 2011 MOU II was negotiated, HM has made over $540,000 in contributions to NEAP

 on what it now contends was outside telephone work. (Supplemental Affidavit of

 Charles Nichols at ¶3). It is absurd for HM to now claim that this was mere

 “administrative error”, particularly where it argues that it was required to negotiate

 2011 MOUII because of competition from the non-union element. Instead, these

 contributions, which were made before the instant controversy had begun, is the



 which, in its scope of work, clearly distinguishes between outside telephone work and
 fiber optic cable work.

                                             10
Case 3:18-cv-13701-RHC-SDD ECF No. 37, PageID.846 Filed 11/08/19 Page 18 of 21




 strongest evidence that this work was not outside telephone work, as that term was

 used in 2011 MOU II, but work within the defined scope of the teledata agreement

 upon which contributions were required.

       If all else fails, the default rule of contract interpretation would apply, that

 ambiguities should be resolved against the drafter of the language. 2011 MOU II was

 drafted either by Sue Gannon or Steve Freind. (JS, ¶16) They had the opportunity

 to clarify what they meant by “outside telephone work.” They did not do so. Indeed,

 there is no evidence that at any point HM ever discussed with Union representatives

 what was meant by the term, which admittedly was never defined. (JS, ¶¶20, 21) The

 2016-2018 agreement was negotiated by Steve Freind with Chad Clark. There is no

 evidence that Clark was aware of the existence of 2011 MOU II. If Steve Freind

 really believed that 2011 MOU II would continue into the new agreement, it was

 incumbent on him to tell Clark this. Freind did not do so. Instead, he negotiated with

 the Local Unions to actually increase the contributions to NEAP during the term of

 the contract. Freind clearly was in the position of greater bargaining power here. He

 was aware of 2011 MOU II since he had negotiated it. He also knew, or should have

 known, that the Local Unions were unaware of it. The fact that the 2016-2018

 agreement did not refer to the 2011 MOU II despite the fact that the parties

 specifically included in this agreement two Memorandums of Understanding that had

                                          11
Case 3:18-cv-13701-RHC-SDD ECF No. 37, PageID.847 Filed 11/08/19 Page 19 of 21




 been first negotiated by them in November, 2004 (JS ¶30, Exhibit F to Amended

 Complaint at 21-22) and that 2011 MOU II was never even mentioned during the

 negotiations must be construed against the ultimate drafter of that document and lead

 to the conclusion that an exclusion for outside telephone work is not part of the most

 current contract.

                                          IV

       HM’S RELIANCE ON 2011 MOU II IS UNAVAILABLE TO IT IN
       THIS ACTION BROUGHT BY THE FUND

       As set forth in detail in Section III of Plaintiff’s Motion for Summary

 Judgment, defendant’s reliance on 2011 MOU II must be rejected based upon § 5153

 of ERISA under which multi-employer fringe benefit trust funds become third-party

 beneficiaries and may rely on the literal terms of the written agreements. 29 U.S.C.

 § 1145 ; Operating Eng'rs Local 324 Health Care Plan v. G & W Constr. Co., 783

 F.3d 1045 , 1051 (6th Cir. 2015).




       3
        Section 515 of ERISA provides:
       "Every employer who is obligated to make contributions to a
       multiemployer plan under the terms of the plan or under the terms of a
       collectively bargained agreement shall, to the extent not inconsistent
       with law, make such contributions in accordance with the terms and
       conditions of such plan or such agreement. 29 U.S.C. §1145.


                                          12
Case 3:18-cv-13701-RHC-SDD ECF No. 37, PageID.848 Filed 11/08/19 Page 20 of 21




       The agreement that Plaintiff NEAP is enforcing here is the 2016 through 2018

 Appendix to the Teledata Agreement which requires HM to contribute to NEAP a

 specific percentage based upon its “gross monthly labor payroll.” There are no

 exclusions from this requirement based upon the type of work performed by its

 employees. Based upon Section 515 of ERISA, HM cannot rely on a 2011

 Memorandum of Understanding, not referenced in the current agreement, to defeat

 that claim. If HM intended that the exclusion of outside telephone work from NEAP

 contributions continue, it was required to include that provision in the current

 collective bargaining agreement.

                  CONCLUSION AND RELIEF REQUESTED

       Based upon the reasons stated above and the record as a whole, Plaintiff

 respectfully requests that this Court grant the relief requested in this Response.

                           Respectfully submitted,

                           WATKINS, PAWLICK, CALATI & PRIFTI, PC

                           By:    s/George H. Kruszewski
                                  GEORGE H. KRUSZEWSKI
                                  Attorneys for Plaintiff
                                  1423 East 12 Mile Road
                                  Madison Heights, MI 48071
                                  248-658-0800
                                  Email: gkruszewski@wpcplaw.com
                                  (P-25857)
 Dated: November 8, 2019

                                          13
Case 3:18-cv-13701-RHC-SDD ECF No. 37, PageID.849 Filed 11/08/19 Page 21 of 21




                           CERTIFICATE OF SERVICE

       I certify that on November 8, 2019, I electronically filed (1) Plaintiff’s

 Response in Opposition to Defendant’s Motion for Summary Judgment; (2) Brief in

 Support of Plaintiff’s Response in Opposition to Defendant’s Motion for Summary

 Judgment; (3) Supplemental Affidavit of Charles Nichols; and (4) this Certificate of

 Service with the Clerk of the court, which will provide notice to all counsel of record.

                            Respectfully submitted,

                            WATKINS, PAWLICK, CALATI & PRIFTI, PC

                            By:   s/George H. Kruszewski
                                  GEORGE H. KRUSZEWSKI
                                  Attorneys for Plaintiff
                                  1423 East 12 Mile Road
                                  Madison Heights, MI 48071
                                  248-658-0800
                                  Email: gkruszewski@wpcplaw.com
                                  (P-25857)
 November 8, 2019




                                           14
